                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              HELENA DIVISION


JENNIFER ANN HAMMONS,                          Case No. CV-19-49 -H-JTJ

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

NANCY BERRYHILL, ACTING
COMMISSIONER OF SOCIAL
SECURITY,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED: Hammon's Motion for Summary
 Judgment is GRANTED. The Commissioner's final decision denying Hammons's
 claims for disability insurance benefits is REVERSED and REMANDED for an
 immediate award of benefits beginning August 31, 2011.

        Dated this 6th day of July, 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ M. Stewart
                                  M. Stewart, Deputy Clerk
